Case 1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 1 of 15




              Exhibit C
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                              INDEX NO. 154954/2019
NYSCEF DOC. NO. 8             Case 1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 2 of 15NYSCEF: 10/29/2019
                                                                                 RECEIVED



          SUPREME                  COURT                 OF THE               STATE            OF       NEW YORK
          COUNTY                OF NEW                   YORK
          ---------------------------                                                           - ----------                        x
          BRIAN              QUIRE,                                                                                                 :
                                                                                                                                    :

                                                                             Plaintiffs,                                            :
                         -against-                                                                                                  :
                                                                                                                                    :        VERIFIED                COMPLAINT
          CITY         OF      NEW            YORK;             NEW YORK                       CITY            POLICE               :

          DEPARTMENT;                             PSYCHEMEDICS
                                                                                                                                             Index       No.:      154954/2019
          CORPORATION;                             and      THOMAS                    CAIRNS,
          individually               and      in his        official          capacity          as Senior                           :
          Scientific           Advisor             for     PSYCHEMEDICS                                                             :

          CORPORATION,                                                                                                              :

                                                                                                                                    :
                                                                             Defendants.                                            :
          ---------                  ---       - ----           ---------------------                                               x




                         Plaintiff           Brian         Quire         ("Plaintiff"),                by     his     attorneys,             The     Kurland          Group,         with          offices      at 85


                               28th
          Broad        St.,                PlOOr         New         York,        NY         10004,          complaining                 of the       Defendants,                alleges          as follows:




                                                                                  NATURE                     OF       THE         ACTION


                         1.                Plaintiff         Brian         Quire           brings       this        action      against          Defendants               City     of New           York;       New


         York         City      Police            Department;                  Psychemedics                        Corporation;               and     Thomas          Cairns,             individually            and


         in     his     official           capacity             as     Senior           Scientific                 Advisor         for       Psychemedics                   Corporation                to    secure


                                                                                            Defendants'
         injunctive            and         monetary             relief        from                                     tortious          conduct            that   resulted          in     his     suspension,


         demotion,             and         ultimate          termination                from          the     New        York       City        Police        Department.


                                                                                           Defendants'
                         2.                Plaintiff           alleges         that                                    actions          and      inactions          detailed          herein          amount          to



          intentional,               reckless,              and/or             negligent                acts         that       Defendants                   knowingly,               willfully,             and/or



         negligently               failed         to     control         and/or            disclose          in     violation           of    Plaintiff's          statutory          and         common          law



         rights.


                                                                                JURISDICTION                                AND      VEN_UE




                         3.                This        Court         has      jurisdiction                  over      the    parties          and      the      subject          matter       of     this    action




                                                                                                             1 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                        INDEX NO. 154954/2019
NYSCEF DOC. NO. 8              Case 1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 3 of 15NYSCEF: 10/29/2019
                                                                                  RECEIVED




         pursuant             to CPLR                §301,     et seq.


                         4.               Venue          is proper             in New             York         County       pursuant               to CPLR             § 503        and            CPLR              § 509,      as


         the     causes         of     action         arose        in New            York         County.


                         5.               Plaintiff           filed      his    Notice              of    Claim          within          ninety         days         after        his        claim            arose       upon


         Defendant              City        of New            York       by     delivering                copies        of the         notice        to the        person          designated                    by     law      as


         a person             to whom            such         claims          may      be served.                 Such       Notice           of     Claim          was      in    writing;                  sworn        to by



         Plaintiff;           set    forth       the     nature          of    the     claim,            the    time,       place,        and        manner           by     which                the        claim       arose;


         and     the     damages              and       injuries         claimed             to have            been      sustained             by     Plaintiff.


                         6.               Following                a 50-H           Hearing,              Defendants                neglected                to    adjust         the        claims            within         the



         statutory            time      period.




                                                                                                  JURY           DEMAND


                         7.               Plaintiff           demands           a trial           by jury         in this        action         on    each         and      every            one        of     his     claims.




                                                                                                         PARTIES



                         8.               PLAINTIFF                     BRIAN               QUIRE               ("Plaintiff")             is an individual                    residing                  in the        State      of


         New          York.


                                                                                                                                                   "City"
                         9.               DEFENDANT                           CITY           OF NEW YORK                               (the                        or "City             of        New         York")          is a



         municipality                duly       incorporated                  under         the     laws        of the      State       ofNew               York      and     maintains                      its principal


         place        of business               at    1 Centre           Street,       New           York,         New          York       10007.


                         10.              DEFENDANT                           NEW YORK                          CITY        POLICE                   DEPARTMENT                                   ("NYPD")                is an



         agency          of the        City          of New           York      and     maintains                its    principal          place            of    business          at One               Police         Plaza,


         New          York,         New       York           10007.


                         11.              PSYCHEMEDICS                                      CORPORATION                                   ("Psychemedics")                                   is         a       California



                                                                                                                   2




                                                                                                           2 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                                INDEX NO. 154954/2019
NYSCEF DOC. NO. 8             Case 1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 4 of 15NYSCEF: 10/29/2019
                                                                                 RECEIVED




         corporation             conducting                  business              in the           State      of New               York.


                        12.            THOMAS                        CAIRNS                     ("Dr.          Cairns")                   is     an       individual                 residing             in      the        State      of


         California            who      conducts                business                in the         State      of New                  York.




                                                                                        STATEMENT                             OF           FACTS




                        13.            Plaintiff             was       appointed                    as a Police              Officer              with         the    NYPD              on     or around                January         9,


         2006       and       was      an exemplary                      member                during          his    twelve               (12)          years        of     public          service.


                        14.            Plaintiff             did     not      have            a history          of discipline                        regarding             his      employment                   and     received


         high    job      performance                    evaluations                   from          his     superiors.


                        15.            As          a       result           of        his           dedicated                service,                  highly-rated                    job         performance,                      and



         professionalism,                    Plaintiff             was      promoted                   to Detective                  in or around                     September                 2015.


                        16.            In         addition,              during               his       employment                         with          NYPD,                Plaintiff             received              multiple


         Meritorious                Police         Duty         ("MPD")                  and         Excellent               Police             Duty         ("EPD")                 awards         for        intelligent           and


         valuable             police             service            demonstrating                           special           faithfulness                       or        perseverance,                       and/or          highly


         creditable            acts         of     police            service             over           a    period            of         time,          and/or             an       intelligent               act      materially


         contributing               to a valuable                   accomplishment.


                        17.            Plaintiff              held       the       rank         of      Detective              until             in     or     around             August           2016          when         he     was


         demoted          to     the     rank           of    Police             Officer             based       upon            the           results         of     drug         testing         performed                  on     hair


         samples.


                        18.            Prior           to the        drug        test       at issue          herein,          Plaintiff                 had     no        history         of exhibiting                 any       signs



         of             use     and      tested            negative              on     all     prior                    tests        -        both      random              and       promotional.
               drug                                                                                          drug


         The     Hair         Test


                        19.            On or about                    April           28,      20I6,         Plaintiff              was         ordered              by     NYPD             to report            for    a random




                                                                                                                         3




                                                                                                               3 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                                       INDEX NO. 154954/2019
NYSCEF DOC. NO. 8            Case 1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 5 of 15NYSCEF: 10/29/2019
                                                                                RECEIVED




         drug       screening                 test,        which               was          performed                     by        collecting               hair           samples           from         Plaintiff's                    leg,      as


         opposed           to using               more         traditional                      drug       testing             methods,               such          as urine           and/or         blood            samples.


                       20.               Upon              information                           and       belief,          the         City         of      New            York         and       NYPD                contract              with


         Psychemedies                    to provide                  drug            testing             services              on     hair      samples                of    NYPD             members.


                       21.               Psychemedics                               purports              to      hold         a license              from          the      New         York         State           Department                    of


         Health       in order              to provide                    such        services.


                       22.               According                       to    Psychemedics,                              it dissolves                the       hair        sample           and      splits          it into         five        (5)

                                                                                                                                                                                                      "unwashed"
         samples.            The         first        sample               is tested               by      enzyme               immunoassay                         ("EIA")             as an                                         sample.


                                                                                                                                                                                                positive"
         According               to    Dr.        Cairns,             the           EIA          sample            will        be      deemed               "presumptively                                              if    it    is above


         the    administrative                     cut-off               level        for        any       tested          drug.


                       23.               While               Psychemedics                               ultimately                   determined                     that       Plaintiff's               hair         sample               tested


         positive          for        methamphetamine,                                      the          cut-off            level         was          arbitrary               at      the      EIA        stage             of      five         (5)


         nanograms               per        ten       (10)         milligrams                     of     hair.


                       24.               In       other            words,             Psychemedies                          alone,             and        not       the      NYPD             and/or            the     City          of     New


         York       and/or            any         other        governmental/regulatory                                              entity,           sets      the         cut-off          levels       to     determine                   if     an


         NYPD          employee                   or applicant                      will         test     positive              for     use      of       illegal           drugs,       despite           the        fact        that,      upon


         information                  and        belief,           there            are         currently            no        government-mandated                                      guidelines               for     drug             testing


         from       hair     samples.


                       25.               While               Dr.     Cairns,                a Senior               Scientific                Advisor              for       Psychemedics,                       contends              that        his


         company's                hair           testing            is        the      most              stringent,              the         scientific              community                     has     identified                     several



         categories          of problems                      with            using             hair     analysis              as the        sole         basis        to determine                whether              an individual



         has    intentionally                    ingested                drugs             of     abuse,           including              but        not     limited            to      1) mechanisms                        of    diffusion



         and      absorption;                 2) issues              with            wash              kinetics           and         metabolite                rations;              3) environmental                        or external




                                                                                                                                4




                                                                                                                          4 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                                                INDEX NO. 154954/2019
NYSCEF DOC. NO. 8                Case 1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 6 of 15NYSCEF: 10/29/2019
                                                                                    RECEIVED




         contamination;                        4)      hair         color         bias;             5)     comparability                            of     results             to    other         test        matrices;                  and      5)     the


                                                                                                                                "use"                                                    "exposure"
         inability          to interpret                  test        results            to distinguish                                        of        drugs        versus                                         to drugs.


                          26.              While               hair        testing            may          be used               in certain                 circumstances                         to    determine                   the     presence


         of     drugs        in     the         hair        sample,                it    cannot              be       used           to      determine                     how          those          drugs          got          into      the        hair,


         whether            by     ingestion                   or     absorption.


                          27.              In       other           words,              the     method                of        collecting                 and        testing            hair      samples                for       the      presence


         of     drugs        of     abuse            cannot                eliminate                 the         possibility                 of      atmospheric                        exposure               as the           reason           for      the



         presence            of     drugs           in the            sample             and         as such               is not           a scientifically                         verifiable               or appropriate                     way        to



         determine                drug         usage.               The         method              of     collection                 and           testing          of Plaintiff's                    hair        in the       instant            matter



         is further              flawed,            including                    but      not        limited               to     the        collection                   of     hair       samples                from         Plaintiff's               leg


         rather       than         his     head,           as recommended.



                          28.              Nevertheless,                           on         its        website,               Psychemedics                              proudly               represents                  that          "[w]hether


         you're           a pill-popper,                    a pot-head                   or a crack-head,                             Psychemedics                             . . . has        the      technology                   to sniff           you


                                                                                                                                     job."
         out      before          your         potential               employer                     offers          you          a


                                                                                Psychemedics'
                           29.             Contrary                   to                                               representation                              that        the      hair      test        is    fair,       accurate,                and



         objective,               it has        been           determined                     to be flawed,                       imprecise,                   and         not       able       to determine                    drug         usage          as


         compared                 to the        presence                   of    drugs              in the         hair.


                           30.             Despite                  this        lack      of        certainty               in       hair         testing            to     conclusively                      establish              ingestion              of


                                                                                                                                                                          Psychemedics'
         drugs        of     abuse,            NYPD                 and         the     City         of New                York             still        utilize                                                services              exclusively


         to determine                   whether                members                  of the           Police            Department                      can       remain              employed                  based           on their            'zero


         tolerance'                                                                                                    Psychemedics'
                                  policy            for        drug         use.          Moreover,                                                                 hair        testing          is used             by      NYPD                and      the



                     of     New          York             to        perform              a task             it     functionally                          cannot            do-determined                            whether                 or     not      an
         City


         employee                 has     in     fact          used         drugs.




                                                                                                                                     5




                                                                                                                           5 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                                 INDEX NO. 154954/2019
NYSCEF DOC. NO. 8            Case 1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 7 of 15NYSCEF: 10/29/2019
                                                                                RECEIVED




                       31.                 Psychemedics                       continues                  to         profit            from              its       misrepresentation                                                      the
                                                                                                                                                                                                               regarding


         effectiveness                of    hair      testing.



                       32.                 The      primary             scientific            advocate                   of     using          hair       testing            for     determining                 drug           usage      is


         Dr.     Cairns        who          upon        information                    and         belief         is not         only           in     a leadership                      position          at Psychemedics


         but     has     a financial               interest            in the        success           of     the        company.




         NYPD          Takes           Adverse                Action               Against            Plaintiff




                       33.                 On       May           6,      2016,         Psychemedics                            notified                NYPD                 that          Plaintiff's           hair           samples



         purportedly             tested            positive            for    methamphetamine.


                       34.                 On May             10,      2016,          Plaintiff             met          with       Police             Surgeon               Joseph              Ciuffo        ("Dr.        Ciuffo"),


         who       acted      as NYPD's                    Medical             Review               Officer              ("MRO")                 tasked               with      interviewing                   the     test-subject



         to determine                 whether           an alternative                      explanation                   existed              for     the       positive                test.


                       35.                 State      law         has        held      the     MRO's                  medical                 determination                         to     be     substantive               and        non-



         delegable.            See,         e.g.,     Matter              of Riverhead                  Cent.             School              Dist.      of      Towns             of Riverhead,                 Southampton


         &      Brookhaven                 v. Riverhead                   Cent.        Faculty              Assn.,            140       A.D.2d                526       (2d        Dep't          1988).


                       36.                 However,                 Dr.       Ciuffo               failed           to        independently                           confirm               whether             an       alternative


         explanation             existed             for      the       positive            test      and       failed           to     rule          out       all     alternative                 reasons          that       the     hair


         test    might        have          been       positive              for     reasons           other             than       illicit           drug       use.


                                                                                                                                               "verified"
                       37.                 On May             16,      2016,          Dr.     Ciuffo           summarily                                                  Plaintiff's               positive           result         based



         on a phone            call        he had          with        Plaintiff,            and      Dr.      Ciuffo             subsequently                         referred            the     matter        to the         Internal



         Affairs         Bureau.


                       38.                 Shortly          thereafter,                on     May             19,        2016,          NYPD                  initiated             its     disciplinary                proceeding


         against         Plaintiff.




                                                                                                                          6




                                                                                                               6 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                             INDEX NO. 154954/2019
NYSCEF DOC. NO. 8               Case 1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 8 of 15NYSCEF: 10/29/2019
                                                                                   RECEIVED




                          39.              At       the      time          NYPD            initiated            its     disciplinary                 proceeding                   against         Detective              Quire,                it


         did      not     have          any       written            policy             or procedure                  for       Medical             Review             Officers.               Furthermore,                       NYPD


         was       not      in    possession                   of      any        standard              operating                 procedure                of     Psychemedies                      regarding                the        hair


         analysis           process              relied        on      by       NYPD            in issuing              disciplinary                  charges.


                          40.              On          June          16,     2016,          Plaintiff            was         suspended                    by      NYPD            following               the      issuance                 of


         written          Charges                and      Specifications                    and        prior          to his       administrative                      trial.


                          41.                  On July          11,        2016,         Plaintiff             was      demoted              from           his      position           as Detective               to his           prior



         civil         service         title      of    Police             Officer.


                          42.                  Ultimately,                 on      or     around             February                 16,     2018,             Plaintiff          was         terminated               from             his



         employment                    with        NYPD              upon         a determination                       by the          Office            of Administrative                      Trials          and    Hearings



         ("OATH")                 that          he ingested                 methamphetamine.


                                                                                                                                                 Psychemedics'
                          43.                  OATH's                determination                     was        based            upon                                                hair     test       results            and        the



         testimony               of     Psychemedics                         Senior         Scientific                Advisor,              Defendant                 Dr.       Cairns.


                          44.                  Upon        information                    and        belief,          NYPD's                drug          testing           process           deviates           substantially


         from          other      City           agencies             that       conduct             drug       testing           by     urinalysis                  or blood          analysis.



                          45.                  Instead,         NYPD               solely        uses          hair     analysis             to perform                 all     drug        testing,        and        the        results


         of      the     hair         testing          are      not         confirmed                or      cross-analyzed                        with         urinalysis             or     any        other         method               of



         testing.


                          46.                  While          hair         testing         may          be      reliable           to       determine                 the       presence            of    drugs,             it    is    not



         reliable          to     distinguish                  between                whether             the     hair          was      exposed                to    drugs        from         the       subject's               use       of



         drugs,          or through                passive             environmental                      contamination                       of     drugs.



                          47.                  NYPD           began             using       hair       analysis             for     drug       testing,              in conjunction                 with         urinalysis,                in



          or around              1996,           when         these          methods            were           used      to test        Police            Academy                applicants.               From         that        time,




                                                                                                                            7




                                                                                                                  7 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                                            INDEX NO. 154954/2019
NYSCEF DOC. NO. 8              Case 1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 9 of 15NYSCEF: 10/29/2019
                                                                                  RECEIVED




         upon       information                    and        belief        the           NYPD               has             transitioned                   from          using          hair         analysis          in       conjunction


         with      urinalysis               to     using          only          hair           analysis                since            in    or     around             2005,           which           upon         information                   and


         belief     was         done         in an effort                 to save               costs        and             make            the     drug         testing         procedure                   easier        to administer.


                        48.               Since            that        time,             the      NYPD                   has        used             Psychemedics                        as     its     exclusive                 testing             and


         analysis          laboratory                    despite           the           fact         that        it     knew                or     should          have              known            that      using           hair       testing


         exclusively               to     test       for      the        presence                 of     drugs                in    the           hair    sample               cannot           conclude                whether              or       not



         drug      usage         has        occurred.


                        49.               Throughout                      NYPD's                      use      of        hair           testing,            the      controversial                      aspects             of     the      testing


                          as well            as the         fact         that        hair                              is highly                  susceptible              to false                                    have        been       well-
         process,                                                                               testing                                                                                        positives,


         documented                   and        made         known                 to the        Department.                            For        example,               when          NYPD               began        its hair           testing


         program,              the        fraternal               organization                         100             Blacks                in     Law           Enforcement                       Who          Care            issued           their



         concerns              with         the      hair         testing             process,                citing                a        1996        letter         from           the      U.S.          Health             and       Human


         Services          Department                      stating          the          potential                for        racial           bias       and       hair       color          bias      to return             false       positive


         results        at a disparate                   rate       for     people               of     color            and            women.


                         50.              These            concerns                  further            highlighted                          the     unique             nature           of     police          work          that       requires


         police         officers            to     come           into      frequent                   contact                 with           and        exposure                to     drugs          of     abuse          through              their



         daily      duties.             This        reality          thereby                puts         police               officers               at a heightened                         risk      of     a false         positive             hair


         test     due     to external                contamination                             or environmental                                   exposure.


                         51.              Despite               this        vast            array            of         generally                    accepted                 knowledge                     within          the         scientific



                                   that          casts      doubt          upon             the                                of       hair        samples               that        test    positive            for       ingestion             -    as
         community                                                                                     veracity


         opposed           to passive                exposure                   -    of     illicit                                               NYPD            and      the                  of     New           York         have        failed
                                                                                                             substances,                                                              City


         to adjust         or modify                 its     method                 of     drug         testing               for       members                of       the      NYPD.


                         52.              Despite                 Plaintiff's                   record                  of         exemplary                   service                 and          good         character,                 NYPD




                                                                                                                                    8




                                                                                                                         8 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                           INDEX NO. 154954/2019
NYSCEF DOC. NO. 8Case                     1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 10 of 15
                                                                                         RECEIVED  NYSCEF: 10/29/2019



                                                                                    Psychemedics'                                                                                                  Cairns'
         continues           to rely            exclusively                   on                                          hair       analysis,             buttressed              by       Dr.                    testimony


         as the       sole        basis        for     Plaintiff's                termination.



                       53.                By         and     through               the        acts    of        Defendants              complained                  of    herein,            Plaintiff        has      suffered


         permanent                damage              to     his        career           including,               but      not      limited          to,     lost        wages          and       other      benefits           and


         privileges           of     employment                         and      damage               to his        reputation               and     earnings             potential.


                       54.                By         and     through               the        acts    of        Defendants              complained                  of herein,               Plaintiff        has      and     will


                                                                                                                                                                                            Defendants'
         continue            to     suffer            emotional                  distress             and         mental            anguish            as    a result            of                                   unlawful


         conduct.


                                                                   AS FOR                     THE          FIR_ST           CAUSE               OF          ACTION
                                                                                   AGAINST                       DEFENDANTS                            FOR
                                     VIOLATION                             OF        CONSTITUTIONAL                                          RIGHTS                  OF PLAINTIFF
                                           (UNITED                       STATES                  CONSTITUTION                                 AND            42     U.S.C.             4 1983)



                       55.                Plaintiff             repeats             and         reiterates              each        and      every          allegation                set     forth       above        with         the


         same       force         and      effect          as if more                fully           set forth          at length            herein.


                       56.                Pursuant                 to     Civil           Service               Law        §     75,      Plaintiff,           a tenured                    NYPD           officer,           has      a


         protected           property                interest            in his          employment.


                       57.                In         terminating                    Plaintiff's                   employment                   in       violation                of         Plaintiff's           Fifth          and


         Fourteenth               Amendment                     property                 rights,        Defendant                City        of New           York         and         Defendant             NYPD             acted


         pursuant            to      a     policy,              practice,                and/or             custom             of      the     NYPD                 in    suspending,                     demoting,              and



         terminating               Plaintiff.


                       58.                In terminating                      Plaintiff's               employment,                     Defendant              City        of New              York       and     Defendant



         NYPD          acted         under            color        of     law.


                       59.                The         acts      and/or             omissions                by      Defendant                City       of    New          York             and    Defendant               NYPD


         constituted               and     resulted             in       a deprivation                     of    Plaintiff's            constitutional                   rights.



                       60.                As         a direct           result           of     the    actions            of     Defendants,                 Plaintiff             has       suffered           injuries         and



                                                                                                                           9




                                                                                                                   9 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                        INDEX NO. 154954/2019
NYSCEF DOC. NO. 8Case                   1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 11 of 15
                                                                                       RECEIVED  NYSCEF: 10/29/2019




         damages,           including            but     not      limited              to   loss     of     income,          loss   of promotional                  opportunity,             and      loss       of


         other    employment                     benefits          and         opportunities,                  and      continues            to       suffer      distress        and      reputational


         harm    as a result            of    such        deprivation.                      The     full     extent         of these       damages              is not    yet     known.


                                                         AS FOR                 THE            SECOND                 CAUSE            OF      ACTION
                                                                            AGAINST                    DEFENDANTS                          FOR
                                          VIOLATION                            OF           NEW YORK                   STATE               CONSTITUTION
                               (ARTICLE                     I.    6 6 OF              THE          NEW YORK                     STATE              CONSTITUTION)


                      61.           Plaintiff            repeats             and        reiterates           each      and      every        allegation            set    forth     above          with         the


         same     force       and      effect          as if     more         fully         set forth         at length         herein.



                      62.           Pursuant                to     Civil         Service              Law       §     75,     Plaintiff,           a tenured             NYPD           officer,          has      a


         protected          property          interest           in his        employment.


                      63.           In terminating                       Plaintiff's              employment,                Defendant             City        of New      York      and      Defendant


         NYPD         violated          Plaintiff's              right       to due           process         guaranteed             by     Article        I, § 6 of the           New        York        State


         Constitution.


                      64.           In terminating                       Plaintiff's              employment,                Defendant             City        of New      York      and      Defendant


         NYPD         acted      under           color      of     law.


                      65.           As        a direct           result         of      the       actions      of     Defendants,              Plaintiff          has    suffered          injuries          and



         damages,           including            but     not      limited              to   loss     of     income,          loss   of promotional                  opportunity,             and      loss       of


         other       employment                  benefits          and         opportunities,                  and      continues             to      suffer      distress        and      reputational



         harm     as a result            of   such        deprivation.                      The      full    extent         of these       damages              is not    yet     known.



                                                            AS      FOR              THE           THIRD            CAUSE            OF      ACTION
                                                                            AGAINST                    DEFENDANTS                          FOR
                               TORTIOUS                          INTERFERENCE                                 WITH           ECONOMIC                      ADVANTAGE



                      66.           Plaintiff             repeats            and        reiterates           each      and      every        allegation            set    forth     above          with         the



         same     force       and       effect         as if     more          fully          set forth       at length         herein.




                                                                                                               10




                                                                                                            10 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                                INDEX NO. 154954/2019
NYSCEF DOC. NO. 8Case                       1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 12 of 15
                                                                                           RECEIVED  NYSCEF: 10/29/2019




                        67.                During             his        employment                   with          Defendant                  City       of    New         York          and         Defendant               NYPD,


         Plaintiff            had      a decorated                        record           of       public           service             and         a reasonable                  expectation                   of     economic


         advantages                 in the        form         of        promotional                  opportunities,                     overtime              benefits,           and        retirement               benefits         as


         well        as opportunities                        for      future          employment                      in     the        law         enforcement                 field         after      his     employment


         with        NYPD            ceased.


                        68.                        Defendants                      were,           at all     times,             aware         of     Plaintiff's             expectancy                 of    these         benefits


         and       anticipated              opportunities.



                        69.                Defendants                     wrongfully                  and           knowingly                  interfered              with        Plaintiff's                expectancy                by


         failing        to     protect          him          from          the       harm           described               herein            and      by      terminating                his      employment                       based



         on the        false        accusation                 that        he has           ingested              drugs.


                        70.                Based         on         his        employment                    record              and     length          of     service,          Plaintiff             had      a reasonable



         expectation                that     he      would               enjoy        overtime                benefits,             promotional                     opportunities,                    and      other      benefits,

                                                                                                                                               Defendants'
         future        employment                    in the              law     enforcement                      field      but-for                                          wrongful                conduct.


                        71.                As      a direct               result       of       the    actions              of     Defendants,                  Plaintiff           has        suffered             injuries          and



         damages,              including               but         not     limited            to    loss      of     income,             loss         of promotional                    opportunity,                   and     loss     of


         other        employment                     benefits                  and    opportunities,                        and        continues               to     suffer        distress             and        reputational


         harm        as a result             of    such            deprivation.                     The      full         extent        of    these         damages             is not          yet     known.




                                                               AS          FOR         THE            FOURTH                       CAUSE                OF       ACTION
                                                                                     AGAINST                      DEFENDANTS                                FOR
                                                                                                          NEGLIGENCE


                        72.                Plaintiff               repeats           and        reiterates                each         and     every           allegation               set     forth         above          with      the



         same         force      and        effect           as if        more        fully         set forth              at length           herein.


                        73.                Defendants                      owed         a duty               to     Plaintiff            to     prevent              events          such          as       those       described



         herein.




                                                                                                                            11




                                                                                                                    11 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                                                 INDEX NO. 154954/2019
NYSCEF DOC. NO. 8Case                         1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 13 of 15
                                                                                             RECEIVED  NYSCEF: 10/29/2019




                            74.           Defendant                  Psychemedics                         and        Defendant               Dr.     Cairns             breached              their    respective               duties


         to     Plaintiff           when           they         failed      to     address,               correct,            or     prevent             the     misconduct                    complained                 of    herein



         and,       instead,           advanced                 their       own        interests.


                            75.           Defendant                  City         ofNew                York          and     Defendant               NYPD               breached              their    respective               duties


                                                                                       "verified"                                                                                                            Psychemedics'
         to Plaintiff              when        they          summarily                                             Plaintiff's              positive           test         result      based         on


         hair       test     results       and        failed         to conduct               their           own          independent                 analysis              to determine                  if environmental


         exposure                 could        be         the      cause          of        the        positive              test     result             and         ultimately               terminated                 Plaintiff's


         employment                    and/or          failed            to take         proper           steps            to properly              test       for     drug          usage.


                            76.           As        a direct             result        of     the        actions            of      Defendants,                  Plaintiff             has     suffered            injuries            and



         damages,                 including            but       not      limited           to loss           of      income,              loss     of promotional                       opportunity,                 and      loss      of



         other           employment                   benefits              and        opportunities,                       and       continues                to      suffer          distress            and     reputational



         harm         as a result             of     such         deprivation.                     The        full     extent             of these         damages                   is not     yet    known.




                                                                                             PRAYER                        FOR        RELIEF



         WHEREFORE,                                Plaintiff             demands             judgment                  as follows:


                    a.             Issuing           a permanent                    injunction                 enjoining                  Defendant                  City      of New           York         and      Defendant


              NYPD            from        making                decisions              regarding                an individual's                      employment                       status        based        solely         on the


              results         of hair         testing            to determine                     drug        usage;



                    b.              Ordering              Defendant                 City          of     New          York          and      Defendant                  NYPD             to    make          Plaintiff          whole



              by      providing               appropriate                  back        pay         with        interest,            front         pay,     sick         leave,         disability            leave,        vacation



              leave,         reimbursement                        for      all    lost       compensation                           and     benefits,                and      all     other       entitlements                 but      for



              his    wrongful              termination,                    in     an amount                   to be determined                       at trial;




                                                                                                                            12




                                                                                                                     12 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                                                            INDEX NO. 154954/2019
NYSCEF DOC. NO. 8Case                  1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 14 of 15
                                                                                      RECEIVED  NYSCEF: 10/29/2019




                  c.           Ordering            Defendant            City         of     New            York          and        Defendant             NYPD               to     immediately                     and



           retroactively               reinstate          Plaintiff          to     his     job      title        of     Detective,               and    adjust            Plaintiff's               wage          rate,


           salary,       bonuses,          seniority,            and    benefits            to levels             that     they      would          enjoy        but       for     Defendant                City      of


           New         York      and      Defendant              NYPD's             unlawful               policies,             customs,          practices,              and     conduct;



                  d.          Awarding             Plaintiff          compensatory                   damages;


                                                                                                               Psychemedics'                                           Cairns'
                  e.          Awarding                punitive         damages               due       to                                          and        Dr.                          willful          and/or



           reckless           disregard         for     Plaintiff's          rights;



                  f.                               Plaintiff          such        costs     and      pre-         and      post-judgment                 interest           as is allowed
                              Awarding                                                                                                                                                                  by         law;


                                                                                              attorneys'
                  g.           Awarding            Plaintiff          reasonable                                         fees,      expenses            and      costs       of this         proceeding;



                  h.           Granting         such        other      and        further         relief       as this           Court      deems         just        and        proper.



         Dated:        New       York,       New          York
                         October          29,      2019                                                            THE           KURLAND                  GROUP




                                                                                                                   By:               ~//s//~

                                                                                                                             Yetta         G.     Kurland
                                                                                                                                                                    28th
                                                                                                                             85 Broad              Street,                  FlOOr
                                                                                                                             New          York,         New         York          10004

                                                                                                                             Tel.        (212)      253-6911
                                                                                                                             Fax      (212)        614-2532
                                                                                                                             kurland@kurlandgroup.com




                                                                                                             13




                                                                                                   13 of 14
FILED: NEW YORK COUNTY CLERK 10/29/2019 06:22 PM                                                                                                           INDEX NO. 154954/2019
NYSCEF DOC. NO. 8Case               1:19-cv-10504-RA Document 2-3 Filed 11/14/19 Page 15 of 15
                                                                                   RECEIVED  NYSCEF: 10/29/2019




                                                                               VERIFICATION




        STATE         OF      NEW YORK                    )
                                                          ) ss:
        COUNTY             OF    NEW YORK                 )


        BRIAN         QUIRE,        being     duly     sworn        says:      I am the      Plaintiff      in this    matter.         I have    read     the   foregoing
        Verified       Complaint,           and   know        the   contents      thereof,         the    same    is true         to   my    knowledge,         except      as
        to   the    matters      therein     stated      to   be    alleged      upon     information            and    belief,        and    so to     those    matters     I

        believe       it to be true.




                                                                                                         BRIAN        QUIRE




        Sw           to before      me on the

                    day    of   October,      2019




        Notary       PubJi

                       YETTA G. KURLAND
             N     RY PUBU        E OF '             YORK

                 QUAUFf ED       -OFK COUNTY
                         ON EXPIRES 01/03/20




                                                                                          14




                                                                                   14 of 14
